UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): January 7, 2013 ERHC ENERGY INC. (Exact Name of Registrant as Specified in its Charter) Colorado 000-17325 88-0218499 State of Incorporation Commission File Number IRS Employer I.D. Number 5444 Westheimer Road, Suite 1440, Houston, Texas 77056 Address of principal executive offices Registrant’s telephone number:(713) 626-4700 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01.Financial Statements and Exhibits. Exhibit Name of Document Exhibit 99.1 News Release 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 8, 2013 ERHC ENERGY INC. By: /s/ Peter C. Ntephe Name: Peter C. Ntephe Title: Chief Executive Officer 3
